Mr. Justice Gridley delivered the opinion of the court. Creditor’s bill against the estate of the deceased widow by the assignee of certain allowed and unpaid claims against the estate of .her husband, alleging fraud in the assignment of certain dist-ribu-tions by the husband to the wife during their lifetime. Complaint dismissed for want of equity and decree for defendant administrator on Mb cross-bill for the unpaid distributions. Appeal from the Circuit Court of Cook county; the Hon. Merritt W. Pinckney, Judge, presiding. Heard in the Branch Appellate Court at the March term, 1920. Affirmed.